DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 16 March 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-32 are pending for examination.
Claims 1-32 are currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 16 March 2020.
Amendments to the drawings have not been submitted with the amendment filed 16 March 2020.
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is suggested that the title be amended to --METHOD AND DEVICE FOR PACKAGING DOSED QUANTITIES OF SOLID MEDICINES-- to reflect that there are also method claims pending.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 11 March 2020 and 21 September 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The drawings are objected to because the drawings in this 371 application are evaluated based on PCT Rules, and drawing fig. 18 fails to comply with PCT Rule 11.11 because each of the “boxes” should be labeled with descriptive text, in place of reference numbers, in order to provide a ready understanding of the subject matter of the drawing.   PCT Rule 11.11: “in the case of .. flow sheet diagrams, a few short catchwords indispensable for understanding.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to page 2, line 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 17, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, line 2, the recitations “the first body” and “the clamping body” both lack proper antecedent basis.  
It is suggested that claim 14 be amended to depend from claim 13, and that claim 13 be amended to depend from claim 11 (because of the recitation “the position data” in line 3 of claim 14, and that “position data” is not recited in claim 13).
Regarding claim 17, line 2, the use of the expression “preferably in the form of serrations” renders the claim indefinite as it is unclear if the subject matter after the word “preferably” is part of the claimed invention.
Regarding claims 21 and 22, the recitation “storage cabinet” lacks proper antecedent basis.  It is suggested that claim 20 be amended to recitation “storage cabinet” instead of just “storage”.
Regarding claim 30, line 2, the recitation “the bodies” lacks proper antecedent basis.  It is suggested that claim 30 depend from claim 29 (which recites “bodies”) in place of claim 28.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9-12, 20 and 22-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preiss (US 6318051).
Regarding claim 1, the Preiss reference discloses an apparatus for packaging dosed quantities of solid medicines on the basis of a predetermined prescription (title and col. 2, lines 48-61), comprising:
a control unit (col. 7, lines 1-6, “electronic control device) for controlling the apparatus and for receiving the prescription; 
a separating device (plunger 13) for separating at least one medicine from a blister pack (pack 4) subject to the received prescription; and 
a packaging device (tray 5) configured to package the medicines separated by the separating device (3), wherein the apparatus comprises a plurality of medicine holders (displacing unit 11), wherein a medicine holder (11) is configured to hold a blister pack (4) with medicines, wherein the medicine holders (11) are movable away from and toward (the displacing unit is moved from below blister pack storage shaft 3 into a position E, and is located below the plunger 13 of the dispensing unit 6 after the dispensing unit 6 is rotated to position E) the separating device (13) and wherein the separating device (13) is configured to separate medicines from a plurality of blister packs (4) held in the respective medicine holders (11) movable away from and toward the separating device (4).  See the annotated figure 5 below:

    PNG
    media_image1.png
    512
    760
    media_image1.png
    Greyscale

Regarding claim 3, the Preiss reference teaches apparatus as claimed in claim 1, wherein the separating device (plunger 13) is disposed substantially above the packaging device (tray 5).
Regarding claim 7, the Preiss reference teaches the apparatus as claimed in claim 1, also comprising a buffering device (abutment 8 in the form of an iris) between a separating device (plunger 13) and the packaging device (tray 5) for buffering separated medicines for dispensing to the packaging device .
Regarding claim 9, the Preiss reference teaches the apparatus as claimed in claim 7, wherein the buffering device (abutment 8 in the form of an iris 12) comprises a diaphragm  provided with a plurality of movable blades (in fig. 6, the iris 12 is a diaphragm with a plurality of blades, fig. 8).
Regarding claim 10, the Preiss reference teaches the apparatus as claimed in claim 7, also comprising a detection device (checking function) for inspecting and identifying the buffered medicine, wherein the control unit (electronic control device) is configured to check the identified medicine on the basis of the prescription (col. 2, lines 58-61).
Regarding claim 11, the Preiss reference teaches the apparatus as claimed in claim 1, wherein the control unit (electron control device) comprises a memory which comprises position data (col. 7, lines 1-10), wherein the position data for the plurality of blister packs comprise the positions of medicines in the respective blister packs, wherein the separating device is configured to separate at least one of the medicines from the blister pack on the basis of the position data of the respective blister pack (col. 7, lines 11-29).
Regarding claim 12, the Preiss reference teaches the apparatus as claimed in claim 11, further comprising a detection device (transponder 10) for detecting the positions of the medicines in a blister pack for the purpose of providing the position data (col. 6, line 60-63).
Regarding claim 20, the Preiss reference teaches the apparatus as claimed in claim 1, wherein the apparatus comprises at least one storage (3) for holding a plurality of blister packs (4).
Regarding claim 22, the Preiss reference teaches the apparatus as claimed in claim 20, wherein the storage cabinet comprises a centring device for centring blister packs (as seen in fig. 3, the walls of the cabinet (3) act as a centring device for centring blister packs (4)).
Regarding claim 23, the Preiss reference teaches a method for packaging dosed quantities of solid medicines on the basis of a predetermined prescription (title and col. 2, lines 48-61), wherein the method comprises the steps of: 
providing a plurality of blister packs (4) with medicines and held in medicine holders (11), wherein a medicine holder (11) is configured to hold a blister pack (4); 
selecting at least one predetermined type of medicine from the plurality of medicines subject to the prescription (col. 2, lines 58-61); 
separating a predetermined quantity of medicines from the selected medicine with a separating device (7, 13, col. 6, lines 1-15); and 
packaging (in tray 5, col. 7, lines 41-44) the separated medicines.
Regarding claim 24, the Preiss reference teaches the method as claimed in claim 23, wherein the selection comprises of moving one of the medicine holders (11) which holds a blister pack (4) with the predetermined type of medicine to the separating device (7, 13) (the displacing unit is moved from below blister pack storage shaft 3 into a position E, and is located below the plunger 13 of the dispensing unit 6 after the dispensing unit 6 is rotated to position E).
Regarding claim 25, the Preiss reference teaches the method as claimed in claim 23, also comprising the step of buffering (abutment 8 in the form of an iris 12) a separated medicine prior to the step of packaging (in tray 5).
Regarding claim 26, the Preiss reference teaches the method as claimed in claim 25, further comprising the step of inspecting and identifying the buffered medicine and checking the identified medicine against the prescription (electronic control unit has checking functions for inspecting and identifying the buffered medicine, col. 2, lines 58-61).
Regarding claim 27, the Preiss method discloses the method as claimed in claim 26, further comprising of inspecting and identifying a set of separated medicines for packaging in a single package. (col. 7, lines 30-35: “Should an individually packaged product, especially a drug, from another level be needed, the receiving tray 5 is transferred by means of the elevator 15 into the desired other storage shaft plane in the case of storage shafts that are arranged one on top of another and are to be commissioned one after the other” and col. 7, lines 1-10: “… electronic control device has both a control function for the individual assembly units and a checking function for the correct selection or commissioning of all desired singular individually packaged products in the receiving tray.”)
Regarding claim 28, the Preiss method discloses the method as claimed in claim 23, further comprising the step of providing position data, wherein position data for the plurality of blister packs comprise the positions of medicines in the respective blister packs, wherein separation comprises of separating at least one medicine subject to the positions of the medicines in the respective blister pack (col. 2, lines 44-47 and 62-67, and col. 3, lines 1-12).
Regarding claim 29, the Preiss method discloses the method as claimed in claim 23, wherein separation comprises of pressing a medicine out between two bodies (abutment 8 and plunger 13).
Regarding claim 30, the Preiss method discloses the method as claimed in claim 28, wherein at least one of the bodies (8 and 13) is moved (dispensing finger 7, which carries plunger 13, is moved) subject to the position data for the purpose of separating the at least one medicine (col. 6, lines 1-15: “… at least one dispensing finger 7, which can be positioned above the individually packaged product to be commissioned, which is in the dispensing position, and can be moved downward toward an abutment 8 to separate the singular individually packaged product from the rest of the blister pack”).
Regarding claim 31, the Preiss method discloses the method as claimed in claim 23, wherein separation comprises of severing a part of the blister pack with the at least one medicine therein (fig. 7, col. 6, lines 24-29 and figs. 11 and 12, col. 6, lines 39-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Preiss (US 6318051) in view of Yuyama et al. (EP 2589369) (hereinafter Yuyama).
Regarding claim 2, the Preiss reference teaches the apparatus as claimed in claim 1, but does not expressly disclose wherein a medicine holder comprises a gripper which is configured to grip a blister pack.  The Yuyama reference discloses in a similar type of drug dispensing device that it is old and well known in the relevant art to make use of a medicine holder comprising a gripper (24) which is configured to grip a blister pack (4) for removing the blister pack (4) from a blister pack storage cassette (9).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Preiss apparatus by having substituted a gripper as the medicine holder, as taught by Yuyama, for the displacing unit (11) as the medicine holder in Preiss.  In this instance, a skilled artisan would have recognized that the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss (US 6318051) in view of Connor et al. (US 5460471) (hereinafter Connor).
Regarding claim 4, the Preiss reference discloses the apparatus as claimed in claim 1, but does not discloses also comprising an endless conveyor belt provided with the plurality of medicine holders, wherein the separating device is disposed along the path of the medicine holders, and a drive for driving the endless conveyor belt for the purpose of moving the medicine holders along the separating device.  
The Connor reference discloses a similar type of medicine dispensing device which includes an endless conveyor belt (47) provided with a plurality of medicine holders (carrier plates 57), wherein a separating device (knock out plate 123 and knock out bar 125) is disposed along the path of the medicine holders (57), and a drive (41) (fig. 2) for driving the endless conveyor belt (47) for the purpose of moving the medicine holders (47) along the separating device (123, 125) (punching station 51) (figs. 1, 2 and 11).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Preiss apparatus by having substituted an endless conveyor belt provided with a plurality of medicine holders, wherein the separating device is disposed along the path of the medicine holders, and a drive for driving the endless conveyor belt for the purpose of moving the medicine holders along the separating device, as taught by Connor, for the displacing devices (11) of Preiss, in order to provide for single linear movement of the blister cards from a dispensing location to a fixed operating station (the separating device) and away back to the dispensing location,  instead of back-and-forth movement of the displaying devices (11) and the rotation of the separating device.  In this instance, a skilled artisan would have recognized that the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 21, the Preiss reference discloses the apparatus as claimed in claim 20, but does not disclose wherein the storage cabinet comprises a transport mechanism for carrying a blister pack to a medicine holder.  
The Connor reference discloses a similar type of medicine dispensing device which includes a storage cabinet (magazine 67) comprises a transport mechanism (indexing fingers 89a, 89b, 91a, 91b) for carrying a blister pack to a medicine holder (carrier plate 57).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Preiss apparatus by having incorporated a transport mechanism for carrying a blister pack to the medicine holder (11) in the storage cabinet (3), as suggested by Connor, in order to index a blister pack one-by-one from the storage cabinet to the medicine holder.  
Claims 13-19 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Preiss (US 6318051).
Regarding claims 13-19 and 32, the Preiss reference discloses a separating device (plunger 13) or a cutting device (blades 14), but does not expressly disclose the various recited structures for the separating device being: 
(claim 13) configured to press at least one medicine out of the blister pack, wherein the separating device comprises a first body and clamping body, wherein the separating device is configured to press at least one medicine out between the first body and the clamping body;
(claim 14) at least one of the first body and the clamping body is moved relative to the blister pack depending on the position data of this blister pack for the purpose of separating at least one medicine by pressing it out;
(claim 15) the first body comprises an opening for receiving the medicine during movement of the clamping body toward the first body;
(claim 16) the separating device is configured to move the first body and the clamping body on the basis of the position data for the purpose of aligning the medicine relative to the opening;
(claim 17) the first body is provided with a milling device, preferably in the form of serrations, for cutting into the blister pack;
(claim 18) the separating device is provided with a cutting device for severing a part of the blister pack with the at least one medicine therein; 
(claim 20) the cutting device comprises a laser; and 
(claim 32) severing a part of the blister pack comprises of severing with a laser.
However, each of this structural configurations of the separating device are individually known in the prior art, and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Preiss apparatus to have had any one of these structural configurations as an obvious choice of design.  Each of these structural configurations achieves no new or unexpected result, and a skilled artisan would have recognized that any one of these configurations could have been substituted for the other with the expectation of achieve a predictable result as they are each merely obvious structural variants.
Allowable Subject Matter
Claims 5, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the Preiss reference does not disclose the apparatus as claimed in claim 3, comprising a plurality of separating devices with medicine holders associated therewith, wherein the separating devices are disposed on a central, vertically extending collection tube which debouches in the packaging device.  
The Becker et al. reference (US 8833565) teaches a plurality of separating devices (plungers 166) for separating seeds from compartments 122 which fall through a funnel 180 into a collection tube (chute 265) and then into a packaging device (envelope 198)).  However, the Becker ‘565 reference has a plurality of separating devices (166) but only one holder.  
The Poncetta et al. reference (US 5368187) teaches a single separating device (plunger 25) and a plurality of medicine holders (side walls 30 form shelves with projections 32, 33).
Any modification to the Preiss structure to arrive at the claimed subject matter would have required a reworking of the structure and the principle of operation in a manner which would not have been apparent to a person having ordinary skill in the relevant art, and would have required the improper benefit of the teachings of Applicant’s disclosure.
See MPEP 2143.01:
“If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959). A suggested combination of references should not require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.”
Accordingly, the subject matter of claim 5, and claim 8 which depends from claim 5, is allowable as the prior art does not teach or suggest all of the structural limitations of claim 5.
Regarding claim 6, the Preiss reference does not disclose the apparatus as claimed in claim 1, also comprising a housing in which at least the medicine holders are located, wherein the housing is provided with a climate control system for controlling the climate in the housing.
The prior art does not teach or suggest the combination including a climate control system for controlling the climate in a housing in which at least the medicine holders are located.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US ‘565 and US ‘955) each disclose a separating device for removing seeds from a blister-like pack, and dispensing the seeds to an envelope.
Feehan et al. (US ‘870), McGonagle et al. (US ‘614), Poncetta et al. (US ‘187) and Klingel (US ‘507) each disclose separating medicine from blister packs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/
Primary Examiner, Art Unit 3731                                                                                                                                                                                           21 July 2022